Per Curiam.
This is an action by a wife against her husband for a divorce on the ground of extreme cruelty and nonsupport *874and for a settlement of their property rights. Defendant in an answer denied the allegations on which his wife’s plea for a divorce was based. In a cross-petition he prayed for a divorce from her on the ground of extreme cruelty and for a division of the property jointly owned by them. The district court entered a decree granting defendant a divorce, awarding plaintiff the custody of a minor son, requiring defendant to contribute toward the son’s support $15 a month until he attains the age of 17 years, and ordering a division of the property generally on the equitable basis that each of the parties is entitled to approximately one-half interest therein through their joint efforts in accumulating and preserving it. Plaintiff appealed and defendant took a cross-appeal.
A trial de novo results in the conclusion that a preponderance of the evidence required the decree pronounced by the district court, and that there is no material error in the record. The decree is therefore affirmed, each party to pay his or her own costs in the supreme court.
Affirmed.